Citation Nr: 0319302	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  01-03 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
problems, to include diarrhea and nausea, as due to an 
undiagnosed illness.

2.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Legal Aid Society of Greater 
Cincinnati


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to July 
1981, active duty for training from October 1989 to February 
1990, and on active duty from January 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Board has recharacterized the issues as they 
appear on the cover page of the instant decision.

In the veteran's March 2001 VA Form 9 he requested a Central 
Office hearing before the Board.  This hearing was scheduled 
for June 2003.  However, in a statement received in June 
2003, the veteran, through his representative, indicated that 
he no longer desired a hearing before the Board.  As such, 
the request is deemed withdrawn.  38 C.F.R. § 20.702(e).

In December 2002, the veteran filed claims for service 
connection for neurological problems and memory loss, as due 
to undiagnosed illness.  These claims remain pending and are 
referred to the RO for appropriate action.


REMAND

A preliminary review of the claims folder reveals that the 
matters are not ripe for appellate disposition.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002)) became law.  Among other 
directives, the VCAA eliminated the well-grounded claim 
requirement, expanded the duty of VA to notify the appellant 
and the representative of requisite evidence, and enhanced 
the duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Further, 
recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Bernard v. Brown, 
4 Vet. App. 384 (1993); (Holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.).  In the instant 
case, the veteran has not been provided notice of the VCAA as 
mandated by the Court.  The RO must notify the veteran of the 
applicable provisions of the VCAA, including what evidence is 
needed to support the claims, what evidence VA will develop, 
and what evidence the veteran must furnish.  See Quartuccio, 
supra.   

Pursuant to the VCAA, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the instant case, the veteran was previously diagnosed 
with irritable bowel syndrome (IBS); however, upon VA 
examination in August 1998, there were no findings with 
respect to IBS.  Instead, the veteran was diagnosed with a 
duodenal ulcer.  VA shall pay compensation in accordance with 
Chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran with a qualifying chronic disability that became 
manifest: during service on active duty in the Armed Forces 
in the Southwest Asia theater of operations during the 
Persian Gulf War; or to a degree of 10 percent or more not 
later than December 31, 2006; and by history, physical, 
examination, or laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a).  A 'qualifying chronic disability' includes a 
chronic disability resulting from a medically unexplained 
chronic multisymptom illness such as irritable bowel 
syndrome. 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Thus, a VA examination 
is necessary to determine if the veteran currently has IBS.  
Moreover, a nexus opinion is needed in order to determine 
whether it is at least likely as not that a duodenal ulcer is 
related to the veteran's period of active duty service. 

The Board notes that with respect to the veteran's claim of 
entitlement to service connection for fatigue as due to an 
undiagnosed illness, the August 1998 VA examination indicated 
that a sleep study was ordered.  The Board is not clear 
whether the aforementioned study was in fact performed, as a 
copy has not been associated with the claims folder.  
Therefore, upon remand the RO is instructed to request a copy 
of the sleep study.

It has also come to the Board's attention that there may be 
outstanding service medical records.  In the February 2000 
rating decision, the Cleveland RO indicated that service 
medical records for the period of October 1989 to February 
1990 and from September 1990 and October 1990 could not be 
obtained for review.  "When information sufficient to 
identify and locate necessary evidence is of record, [VA] 
shall assist a claimant by requesting, directly from the 
source, existing evidence that is either in the custody of 
military authorities or maintained by another Federal 
agency."  See 38 C.F.R. § 3.159(b).  A single request for 
pertinent service medical records specifically requested by 
the claimant and not obtained by the RO does not fulfill the 
duty to assist.   

For the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of VCAA, including what evidence is 
needed to support the claims, what 
evidence VA will develop, and what 
evidence the veteran must furnish. See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  
 
2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request the veteran's complete service 
medical records, to include those dated 
between October 1989 to February 1990 and 
between September 1990 and October 1990.  
All responses to the request for records 
should be clearly documented in the 
veteran's claims folder, to include all 
negative responses.  

3.  The RO should contact the Dayton VA 
Medical Center and (a) inquire as to 
whether a sleep study was performed as 
instructed in the August 1998 Report of 
VA Examination and (b) if yes, obtain a 
copy and associate it with the veteran's 
claims folder.  All requests for records 
should be clearly documented in the 
veteran's claims folder, to include all 
negative responses.  

4.  Once the development above has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a gastrointestinal examination.  
Send the claims folder to the examiner 
for review.  Please ask the examiner to 
clearly document review of the claims 
folder in his/her examination report.  

After examining the veteran and 
conducting any necessary tests, the 
examiner should review the claims file 
and provide opinions as to the following: 
(a) whether the veteran currently has 
irritable bowel syndrome (IBS) and (b) if 
the answer to question (a) is yes, 
whether symptoms of diarrhea and nausea 
are attributable to the IBS diagnosis and 
(c) whether a diagnosis of duodenal ulcer 
made upon VA examination in August 1998 
is at least likely as not related to the 
veteran's period of active duty service.  
The examiner is asked to make specific 
reference to service medical records, 
which contain findings of gastroenteritis 
and irritable colon.  The examiner is 
asked to provide a complete rationale for 
any opinions expressed.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
gastrointestinal problems, to include 
diarrhea and nausea, and fatigue as due 
to undiagnosed illnesses.  In so doing, 
the RO should consider the statutory 
amendments to 38 U.S.C.A. 1117 made by 
HR 1291, the "Veterans Education and 
Benefits Expansion Act of 2001" (VEBEA), 
Pub. Law 107-103, 115 Stat. 976 (December 
27, 2001), as well as the recent 
amendments to 38 C.F.R. § 3.317, see 68 
Fed. Reg. 34539-543 (June 10, 2003).  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



